Citation Nr: 0010760	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  95-20 355	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut




THE ISSUE

Entitlement to waiver of recovery of a home loan guaranty 
indebtedness in the amount of $36,000, plus accrued interest.




ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel






INTRODUCTION

The veteran had active military service from February 1983 to 
March 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 5, 1994, decision by a Committee on 
Waivers and Compromises (COW) at the Manchester, New 
Hampshire, Regional Office (RO) of the Department of Veterans 
Affairs (VA) wherein the COW denied the veteran's petition 
for waiver of recovery of a home loan guaranty indebtedness 
in the amount of $36,000 plus interest.  The Board remanded 
the appeal to the RO on August 25, 1997, for additional 
evidentiary development and adjudication, in particular the 
procurement of additional financial documentation and further 
supporting documentation regarding the subject property, to 
be followed by further consideration of the waiver request by 
the COW in light of any additional material received.  The 
case has been returned to the Board for further review on 
appeal.  


FINDINGS OF FACT

1.  In January 1989 the veteran and his wife purchased a 
house in Shelton, Connecticut, for $159,080 using a home loan 
which was guaranteed in part by the VA.

2.  The veteran later defaulted on the VA guaranteed loan.  

3.  As an alternative to allowing the default to proceed to 
foreclosure on the property, the veteran sold the house in 
October 1993 for $121,000 pursuant to a compromise agreement 
negotiated among the VA, the lender and the veteran; pursuant 
to the agreement the VA paid the lender a claim under its 
loan guaranty obligation and the veteran and his wife, in 
September  1993 signed a promissory note which obligated them 
to pay to the VA the sum of $36,000 plus accrued interest.  

4.  The veteran was at fault in the creation of the loan 
guaranty indebtedness.

5.  The veteran did not make an adequate effort to reduce the 
amount of the loan guaranty indebtedness in mitigation of his 
fault.

6.  The veteran would be unjustly enriched if a waiver of his 
loan guaranty indebtedness were granted.

7.  Fault on the part of the VA did not contribute to the 
creation of the debt or to increasing its amount.

8.  Repayment of the loan guaranty indebtedness would not 
defeat the purpose of the VA loan guaranty benefit program.

9.  The veteran is not shown to have changed his position to 
his detriment in reliance on a VA-granted benefit.

10.  Collection of the loan guaranty indebtedness would not 
deprive the veteran or his family of the basic necessities of 
life.


CONCLUSIONS OF LAW

1.  After the veteran's default on a VA guaranteed loan, 
there was a loss of the property which constituted the 
security for the loan.  38 U.S.C.A. §§ 5107(a), 5302 (West 
1991 & Supp. 1999); 38 C.F.R. § 1.964(a) (1999).  

2.  Recovery of the loan guaranty indebtedness in the amount 
of $36,000, plus accrued interest, would not violate the 
principles of equity and good conscience.  38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.965(a) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In January 1989, the veteran and his wife purchased a home in 
Shelton, Connecticut, for $159,080 financed by a VA 
guaranteed loan in the amount of $144,000.  The subject 
property was the security for the repayment of the loan.  
Settlement was preceded by a VA appraisal of the property in 
November 1988 which established an estimated value of 
$157,000.  The veteran reported in his loan application that 
he was employed as a field engineer and that his wife was 
employed as a personnel assistant/receptionist.  

In May 1993, the noteholder notified the VA that the loan was 
in default, the first uncured default having occurred in 
March 1993.  The veteran's address was shown as on another 
street in Shelton, Connecticut.  The outstanding balance on 
the loan was $140,601.57, and the amount of the default was 
$4,727.37 plus late charges.  According to the lender, the 
veteran had given notice in January 1993 that tenants 
occupying the house were delinquent and that the property was 
up for sale but he had had no offers.  In March 1993 he was 
advised to contact the VA to inquire about his options to 
avoid foreclosure.  He advised later in March that he could 
not make the payments and was still trying to make 
arrangements with the VA.  In May 1993 he indicated that he 
was working with an employee at the VA and was attempting to 
do a "short sale".  

In July 1993, the RO informed the veteran of the VA 
Compromise Offer Program and provided detailed instructions 
as to how to apply.  The veteran subsequently submitted, in 
August 1993, an Offer to Purchase agreement executed by the 
veteran and his wife with a prospective purchaser for the 
sale of the subject property for $121,000.  In conjunction 
with his application, the veteran submitted a VA Form 4-5655 
Financial Status Report, showing that his and his wife's 
monthly net income totaled $3,831 and that their monthly 
expenses totaled $3,773, including monthly payments on 
installment contracts and other debts in the amount of $590.  

The processing of the compromise request included procurement 
of a liquidation appraisal performed in August 1993 which 
established a current market value of $125,000.  A VA staff 
appraiser noted that the real estate market in the southern 
northeast area had suffered a great decline which he felt was 
the main reason for the large loss in value.  The repairs 
needed for the subject property were considered minimal in 
the sense that the value would still be a "20 percent plus" 
loss.  The RO calculated that regardless of whether the 
default were allowed to proceed to foreclosure or a 
compromise settlement was accepted, the VA would be obligated 
to pay to the lender the sum of $36,000, the maximum amount 
payable (25 percent of the loan amount) pursuant to its loan 
guaranty obligations.  In September 1993, in return for VA 
acceptance of the compromise, the veteran signed a promissory 
note obligating him to pay to the VA the amount of $36,000 in 
monthly installments of $663 over a period of five years.  

In August 1994 the veteran applied for waiver of recovery of 
the loan guaranty indebtedness.  He reported that his and his 
wife's net income was $3,800 per month and that their monthly 
expenses totaled $4,460.  

In its preliminary review of the veteran's appeal of the 
denial of a waiver, the Board noted that the information of 
record concerning the circumstances which preceded the 
default on the loan provided an inadequate basis for 
application of the "equity and good conscience" standard as 
the basis for determining entitlement to a waiver and 
remanded the case to the RO.  The veteran was asked to 
complete and return a VA Form 4-4655, Financial Status 
Report, and provide copies of Federal income tax returns for 
tax years 1989 through 1996, together with all attached 
schedules and forms.  He was asked to provide written 
documentation or verification of the information requested on 
the financial status report.  The veteran was further 
requested to answer seven specific questions pertaining to 
the circumstances surrounding the default on the VA 
guaranteed loan.  

The veteran responded by submitting, in March 1999, the 
following statement:

I am writing this letter in response to 
your request regarding the property 
previously owned by myself . . . .

The property was purchased in 1987 at a 
cost of 155,000 including closing cost.  
The property was secured with a Veterans 
Administration loan in the amount of 
$144,000.  In 1991 the house at property 
was put up for sale.  This was due to the 
fact that my wife and I were in the 
process of negotiating for a new house to 
be built.  As part of our decision 
process prior to starting negotiations 
for our current home, several real estate 
agents had given us fair market value 
estimates of the . . . property.  These 
estimates ranged between $148,000 to 
$152,000.  We also felt comfortable with 
the real estates agents expectation that 
the house would sell within 90-120 day 
timeframe at these pricepoints.  A 
decision was then made to enter into 
contract on our new home, that would take 
approximately six months to complete, and 
to put the property . . . up for sale.  
We believed that this was a reasonable 
commitment to enter into based on the 
market place, research and facts we had 
at that time.  During the period the 
property . . . was up for sale, two 
factors arose that could not be known 
prior to happening.  The first is Native 
American Indians filed a suite (sic) in 
the State courts of CT claiming that some 
properties in areas of CT belonged to 
them.  The property . . . is located on a 
part of the property that the Indians 
were laying claim to.   Needless to say, 
any prospective buyers at that time 
immediately ceased negotiations.  During 
this time also the real estate market in 
the Northeast continued it's 


freefall with regard to property values.  
Six months after contracting for our new 
home our home at . . . was still not 
sold, the Indians claim still not 
resolved, and the real estate market 
continued to erode.  We were faced with 2 
choices, rent the property or default on 
the mortgage.  We chose to do the right 
thing and rent the property and live up 
to our obligation.  The property was 
rented for $1,000/month which did not 
cover the mortgage payment of 
$1,500/month.  For several months we made 
up the difference.  The rent was paid on 
time for the first couple of months by 
the tenant and as time progressed rent 
payments became sporadic and eventually 
non existent.  We could no longer afford 
to cover the mortgage out of our own 
pockets, and this situation had depleted 
whatever savings that we had.  During the 
period of rental, substantial damage was 
done to the property contributing to an 
already bad situation.  We contacted the 
VA and pursued a compromise sale.  A 
buyer was found and the home was sold.  
Due to the factors above the home was 
sold for far less than was owed leaving 
us in the red, along with all the fees 
associated with selling the home.  In 
addition.  Our credit is destroyed due to 
the fact that the bank holding the 
original mortgage and the VA have 
reported the house as foreclosed upon.  I 
have lived up to all responsibility in 
the past and try to going (sic) forward.  
I would like to work with the VA to come 
up with a reasonable arrangement that is 
acceptable to all.  I hope to put this 
matter behind myself and my family.  I 
have enclosed the tax documentation that 
you requested along 


with the current income and expense 
statement for your review.  

An enclosed monthly income and expense statement showed that 
the veteran's monthly net income was $4,100 and that his 
wife's monthly net income was $2,000, for a total of $6,100.  
Monthly expenses totaled $6,006, consisting of mortgage 
($1,850), electricity ($190), gas ($100), telephone ($125), 
car insurance ($285), payment on first car ($520), payment on 
second car ($420), expense of commuting by train ($271), 
train station parking ($70), food ($800), automobile gas and 
maintenance ($150), clothing ($300), personal property taxes 
($120), haircuts ($55), entertainment ($200), home 
maintenance ($100), heating oil ($150), medical expenses 
($50), and credit cards ($250).  

Also received were copies of Internal Revenue Service Form 
1040 filed jointly by the veteran for tax years 1989 through 
1996.  The adjusted gross income of the veteran and his wife 
shown for these years was $57,441, $60,959, $56,080, $55,628, 
$35,486, $72,552, $99,769, and $178,403, respectively.  

II.  Analysis

The veteran has not challenged the validity of the 
indebtedness charged against him.  Accordingly, the present 
consideration is limited to the question of whether he is 
entitled to waiver of its recovery.  The applicable law and 
regulations authorize the granting of a waiver of collection 
of a VA loan guaranty indebtedness where the claimant has 
been found to be free from any indication of fraud, 
misrepresentation, or bad faith, and both of the following 
factors are found to exist:  (1) After default there is a 
loss of the property which constituted security for the loan, 
and (2) collection of the indebtedness would be against 
equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. 
§ 9.964(a) (1999). 

The "equity and good conscience" standard will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and 


moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:  (1) The fault of the debtor;  (2)  
Balancing of faults between the debtor and the VA;  (3) Undue 
hardship of collection on the debtor; (4) Defeat of the 
purpose of an existing benefit to the veteran; (5) Unjust 
enrichment of the veteran; and (6) Whether the veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) 
(1999).  

Before applying the waiver criteria to the facts of the 
veteran's individual case, the Board remanded the appeal to 
the RO to ensure that complete information regarding the loss 
of the subject property, and the veteran's personal 
circumstances, including his family finances, was obtained 
for the record.  The veteran's compliance with the requests 
made to him was superficial.  He supplied the Form 1040 (or 
electronic equivalent) for tax years 1989 through 1996 but 
did not include the attached schedules and forms or 
documentation of the figures reported therein.  His detailed 
written statement discussed a sequence of events that 
transpired as he and his family purchased a new home and 
attempted to dispose of the old one, but the chronology is 
set forth in vague terms, with few references to exact dates, 
and no response at all to questions posed in instruction 
paragraph 2 of the remand regarding the circumstances 
surrounding the default, including question 3 (the period of 
time during which the property was occupied by tenants), 
question 5 (the nature and cost of maintenance and repairs 
during and after its occupation by tenants), question 6 
(employment information), and question 7 (changes in life 
circumstances since January 1989 which affected the family 
finances either favorably or unfavorably).  The conclusion to 
be drawn is that the veteran believes that scrutiny of these 
matters in detail will cast his waiver request in a less 
favorable light.  The RO has fully 


complied with the remand and there is no reason to conclude 
that further attempts to assist the veteran in developing the 
record would be fruitful or useful.  

Instead of allowing the default on the VA guaranteed loan to 
proceed to foreclosure, the veteran signed a promissory note 
obligating him to reimburse the VA in the amount of $36,000 
over five years.  In consideration for a release of his 
liability to the original lender, an obligation that was paid 
by the VA in the amount of $36,000 as agreed to by all 
parties involved, the veteran agreed to reimburse the amount 
paid to the lender by the VA, plus interest.  The VA General 
Counsel, in a precedent opinion binding on the Board, held 
that a veteran who signs a promissory note in connection with 
a deed in lieu of foreclosure may still request a waiver of 
the indebtedness and that such request must be considered in 
the same manner as any other waiver request.  VAOGCGPREC 12-
90 (May 18, 1990).  Therefore, the veteran's waiver request 
must be considered in the same manner as if the debt had been 
created through foreclosure.  

The RO has properly found the appellant to be free from any 
indication of fraud, misrepresentation, or bad faith in the 
creation of the debt; the granting of a waiver is therefore 
not precluded as a matter of law and the equity and good 
conscience standard may be applied.  In evaluating whether 
recovery of the debt would be against equity and good 
conscience, all of the above elements must be specifically 
considered.  However, the issues of fault of the debtor, the 
possibility of undue enrichment of the debtor, and the degree 
of financial hardship to the debtor are the most significant 
criteria in the circumstances of the present case.  In 
addition, although not an explicit element of equity and good 
conscience, it is also relevant to consider the extent to 
which the veteran attempted to mitigate the amount of the 
indebtedness.  

Under the working VA definition, "fault" is "[t]he commission 
or omission of an act that directly results in the creation 
of the debt."  See Veterans Benefits Administration Circular 
20-90-5 (February 12, 1990).  Fault should initially be 


considered in relation to the degree of control the veteran 
had over the circumstances leading to the foreclosure.  If 
fault is established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care in 
discharging his financial obligations, with due regard for 
the debtor's contractual responsibility to the Government.  

In this context, the central fact relevant to assessing the 
veteran's fault is that the default on the VA guaranteed loan 
and the eventual VA payment to the lender were the direct 
consequences of a deliberate decision on the part of the 
veteran and his wife to discontinue payments on the loan and 
abandon the property.  The veteran could have avoided the 
loss of the property simply by continuing to make monthly 
payments pursuant to his contractual obligation.  

The veteran contends that because of his inability to sell 
the house or make it self-sustaining as a rental property, he 
was not in a financial position to continue the payments 
without depleting his savings.  The Board is not 
unsympathetic to the fact that he was in a difficult 
situation that was not entirely of his own making.  His 
approach to upgrading his family's housing appears initially 
to have been a responsible one, beginning with an effort to 
research, through realtors, the marketability and value of 
the subject property before purchasing the new one.  The 
transaction was complicated by a substantial market downturn, 
the existence and degree of which is substantiated by VA 
documents.  When his new home was completed and his old home 
yet unsold, he attempted to cover his losses by renting the 
property, albeit with a substantial monthly cash flow 
deficit.  The tenants turned out to be irresponsible and he 
was left in a position where he could no longer sustain the 
payments to support two properties.  

At this point, resolution of the problem was not possible 
without drastic action on the part of the veteran.  The 
option he chose was simply to throw up his hands and risk 
foreclosure.  If his resources were in fact near depletion, a 
fact neither proved 


nor disproved by the record, a more aggressive option that 
suggests itself would have been to move back into the subject 
property with his family until market conditions improved to 
the point where he could sell it.  That course of action 
undoubtedly would have been repugnant to the veteran since it 
would have had dire implications for the property 
subsequently purchased.  Unfortunately, however, the onerous 
nature of the choices confronting him did not relieve him of 
his obligation to do whatever was necessary to make good on 
his contractual obligations to the lender and to the VA.  A 
VA loan guaranty is not an insurance policy that safeguards a 
homeowner against the hazards and pitfalls involved in 
acquisition and disposal of real estate.  As with any other 
real estate transaction, it is the obligation of the buyer to 
protect the property and fulfill all of his legal and 
contractual obligations.  For purposes of determining his 
entitlement to waiver, the veteran's decision to abandon the 
subject property must be considered fault in the creation of 
the indebtedness.  

In summary, having found himself beset with intractable 
problems relating to the home purchased through the VA 
guaranteed loan, the veteran sought to escape from his 
predicament by defaulting on his loan and cutting his losses.  
The selection of this particular tactic may have served his 
short-term financial interests, as he saw them, and those of 
his family, but by taking this course of action, with full 
knowledge of the likely eventual outcome, he must be deemed 
to have accepted the consequences of his choice.  

The veteran has not argued, and the record does not show, 
that the VA was at fault in creating the circumstances that 
led to the loss of the property or to the enlargement of the 
indebtedness.  The veteran's request for consideration under 
the Compromise Offer Program was a response to the RO's 
unsolicited suggestion that he might benefit from this 
program.  By pursuing the compromise option, his overall 
indebtedness may have been reduced since VA expenses that 
would have been chargeable to him as a result of foreclosure 
were avoided.  In addition, he was no longer subject to 
possible liability on a deficiency judgment that might have 
followed the sale of the property for an amount insufficient 
to satisfy his obligations to the lender.  

In the circumstances of the present case, the Board must find 
that there is ample evidence of fault on the part of the 
veteran in creating the indebtedness and that no fault can be 
charged to the VA.  In addition, the granting of a waiver of 
recovery of the loan indebtedness would result in unjust 
enrichment of the veteran.  By stopping his mortgage payments 
and abandoning the property, the veteran retained for his own 
use funds that would otherwise have gone for fulfillment of 
his contractual obligations to the lender.  In addition, his 
refusal to pay the mortgage resulted in an increase in the 
amount required to pay the outstanding indebtedness to the 
lender under the VA guaranty.  

Also central to a waiver determination is the extent to which 
repayment would affect the veteran's ability to provide 
himself and his family the basic necessities of life.  Once 
his necessary living expenses have been satisfied, a veteran 
is expected to accord a VA debt the same regard as that given 
to any other financial obligation.  Typically, as in this 
case, loan guaranty debts are repaid over a period of five 
years (60 months).  

The financial information of record shows that both the 
veteran and his wife have been consistently employed 
throughout the period since the subject property was 
acquired.  Their combined gross income increased steadily 
over the period from 1989 to 1996 and exceeded $178,000 per 
year in 1996.  The information submitted following the remand 
shows that they continue to have a high household income 
which is used to support only the veteran, his wife and one 
child.  The itemization of expenses shows sufficient income 
for substantial luxuries and makes it clear that the monthly 
payment of $660 specified in the promissory note may be 
satisfied without the need to forego basic necessities of 
life.  

Consequently, under the principles of equity and good 
conscience, taking into consideration all of the specifically 
enumerated elements of 38 C.F.R. § 1.965(a), it would not be 
unfair to recover the full amount of the veteran's loan 
guaranty indebtedness, plus accrued interest, pursuant to the 
September 1993 promissory note.  The end result would not be 
unduly favorable or adverse to either the Government or the 
veteran.  


ORDER

Waiver of recovery of the veteran's loan guaranty 
indebtedness in the amount of $36,000 plus accrued interest 
is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 
- 12 -

- 2 -


